Jack Holt, Jr., Chief Justice. The appellant, Alice Mertz, requests that we reverse the Garland County Circuit Court’s order striking from the November 1994 general election ballot in Hot Springs, Garland County, Arkansas, a proposed ordinance reducing the percentage rate of the tax collected on prepared food sold in the City of Hot Springs. We decline to do so and hold that the initiative petition fails to comply with Amendment 7 of the Arkansas Constitution and is therefore fatally defective. The ordinance in question was initiated pursuant to Amendment 7 to the Arkansas Constitution and submitted by Ms. Mertz to the Hot Springs City Clerk on August 31,1994. The city clerk certified the petition on September 20, 1994, for placement on the November 1994 general election ballot. Immediately after the petition was certified by the Hot Springs City Clerk, a complaint was filed by appellees Michael States and Clay Farrar, Jr., challenging the sufficiency of the petition. They sought an order of mandamus from the Garland County Circuit Court to prevent the Clerk from certifying the initiative petition to the Garland County Election Commissioners for inclusion on the ballot. The challenge to the sufficiency of the proposed ordinance was based on five grounds: (1) the initiative petition did not contain an enacting clause; (2) the initiative petition did not contain a text of the proposed ordinance as required by Amendment 7; (3) the exact title to be placed on the ballot was not submitted to the Garland County Board of Election Commissioners at the same time the petition was submitted to the City Clerk for verification; (4) the initiative petition was in substance a referendum petition, the time for filing of which had passed; and (5) if approved, the ordinance would impair certain municipal bonds, contrary to the general laws of Arkansas. The trial court, in granting the mandamus, made various findings and' ultimately granted relief to the complaining parties because the petition that established the proposed ordinance failed to contain an “Enacting Clause” as required by Amendment 7. On appeal, Ms. Mertz raises two points for reversal: (1) given the trial court’s specific finding that the language of the petition was sufficient to inform potential voters that the petition was initiated by the people, the trial court erroneously concluded that the petition failed to satisfy Amendment 7’s enacting clause requirement; (2) the circuit court lacked subject-matter jurisdiction to determine the sufficiency of the petition in question. On cross-appeal, the appellees, Messrs. States and Farrar, take issue with the trial court’s ruling that the initiative petition did not conflict with general law and that it complied with the terms of Amendment 7 to the Arkansas Constitution pertaining to the filing of an exact title at the same time as the filing of the petition. We hold that the Garland County Circuit Court had subject-matter jurisdiction and that its finding that the petition failed to satisfy Amendment 7’s Enacting Clause requirement was correct; for these reasons, the ordinance was properly ordered by the trial court to be removed from the ballot. This being the case, the issues raised by the appellees on cross-appeal are rendered moot.  Ms. Mertz claims that the Garland County Circuit Court lacks subject-matter jurisdiction, and that, by constitutional authority, only chancery courts have jurisdiction to determine the sufficiency of an initiated local ordinance. Although the court’s jurisdiction to decide an Enacting Clause issue was not raised below, subject-matter jurisdiction is a question this court may address at any time. Skelton v. City of Atkins, 317 Ark. 28, 875 S.W.2d 504 (1994). Indeed, it is not only our right but our duty to determine whether there is jurisdiction of the subject matter. Id.; Hilburn v. First State Bank, 259 Ark. 569, 535 S.W.2d 810 (1976). Regarding the jurisdictional question, Amendment 7 provides, in relevant part, that “[t]he sufficiency of all local petitions shall be decided in the first instance by the county clerk or the city clerk, as the case may be, subject to review by the Chancery Court.” In the present case, however, the circuit court is not being called upon to determine the sufficiency of the local petition, but, rather, to decide as a matter of law whether or not Amendment 7 requires an Enacting Clause in a specific instance.  In Moorman v. Lynch, 310 Ark. 525, 528, 837 S.W.2d 886, 888 (1992), we discussed the language from Amendment 7 quoted in the immediately preceding paragraph and concluded that: This provision gives the chancery court “jurisdiction only to review the action of the county or city clerk in determining the sufficiency of the petitions.” Rick v. Walker, 237 Ark. 586, 587, 374 S.W.2d 476, 478 (1964). The city clerk reviews the sufficiency of the petitions, but does not have the authority to determine the legal validity of a proposal. The jurisdiction of a suit to question the validity of a proposed measure is in circuit court. Catlett v. Republican Party, 242 Ark. 283, 413 S.W.2d 651 (1967). (Emphasis added.) Here, quite clearly, the legal validity of the initiative petition is at issue rather than a formal element of sufficiency, such as, for example, the signatures on the petition. See Hargis v. Hall, 196 Ark. 878, 120 S.W.2d 335 (1938). Although Ms. Mertz cites Hailey v. Carter, 221 Ark. 20, 251 S.W.2d 826 (1952), in support of her position that the existence of an Enacting Clause is a sufficiency-of-the-petition issue, we do not agree that its holding carries such an implication. It is true that the Hailey case originated in chancery court and that this court affirmed the chancellor’s finding of insufficiency on the basis of the absence of an Enacting Clause from a petition and proposed measure. Nevertheless, when Hailey is read in the light of our more recent decisions in U.S. Term Limits, Inc. v. Hill, 316 Ark. 251, 872 S.W.2d 349 (1994), where we held that a circuit court had jurisdiction to entertain a declaratory judgment action raising the Enacting Clause issue, and Moorman v. Lynch, supra, it is obvious that our holding in the older opinion must be regarded as modified to the extent that it treats the omission of an Enacting Clause as a sufficiency issue. Regardless of the terms in which either the complaint or this appeal is couched, the question before us is not whether the sufficiency of the petition is to be resolved in chancery court, but whether, as a matter of law, a petition must contain an Enacting Clause as prescribed by Amendment 7. The answer can be found in the express language of the Amendment itself: Enacting Clause — The style of all the bills initiated and submitted under the provisions of this section shall be, “Be it Enacted by the People of the State of Arkansas” (municipality, or county as the case may be). . . . Ark. Const. Amend. 7. (Emphasis added.)  Amendment 7 further specifically provides, under the heading “Self-executing,” that: This section shall be self-executing, and all its provisions shall be treated as mandatory. . . . We have recognized time after time that the provisions of election laws are mandatory if enforcement is sought before an election, as here. See, for example, Ashcraft v. Cox, 310 Ark. 703, 833 S.W.2d 219 (1992); Don v. McCuen, 303 Ark. 415, 797 S.W.2d 455 (1990); Stilinger v. Rector, 253 Ark. 982, 490 S.W.2d 109 (1973). Ms. Mertz admits that the petition did not contain the constitutionally mandated language but takes the position that the language of the petition, proposed by petition of the people, is in substantial compliance with Amendment 7 and, moreover, that because a circuit judge specifically found that the language of the petition was sufficient to inform potential voters of the source of the legislative authority being exercised, the court was in error in ruling the petition off the ballot.  Our constitution in its present form does not afford leeway for innovative case interpretations of substantial compliance. Its language is clear that the provision shall be treated as mandatory. Simply put, that all bills initiated must be submitted in the following language set forth in Amendment 7: ‘“Be it enacted by the people of the State of Arkansas’ (municipality, or county as the case may be).” Thus our constitution speaks, and thus our law requires. Affirmed on appeal; cross-appeal moot. Glaze, J., concurs. Dudley, J., dissents.